Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 10 September 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     My dear General
                     Williamsburg 10th September 1781
                  
                  Gouvion is just Arrived—He says you may be on your way—We hasten to send to the Commanding Naval officer in the Bay—Hitherto I had no way to write to you by water—But Count de Grasse Being at sea we request the officer he has left to have every precaution taken for the safety of navigation—It is probable they are taken, but I would be too uneasy had I not added this measure to those that have been probably adopted.
                  I wrote several letters to you—The surprising speedy landing of the French troops under Marquis de St Simon—our jonction at Williamsburg—the unremitted ardor of the ennemy in fortifying at York—the sailing of Count de Grasse in pursuit of 16 sails of the line of the British Fleet—were the most principal objects—I added we were short of flour, might provide cattle enough—I took the liberty to advise James River as the best to land in—for the particular spot refered to a more particular examination the result of which we shall send to morrow.
                  Excuse the haste I am in—but the idea of your being in a cutter leaves only the time to add that I am most respectfully Yours
                  
                     Lafayette
                  
               